      Case 2:19-cv-00735-TLN-DB Document 14 Filed 02/08/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MATTHEW D. MULLER,                                 No. 2:19-cv-0735 DB P
12                       Plaintiff,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17           Plaintiffs is a federal inmate proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiffs’ claims arise from his pretrial detainment at the Sacramento County

19   Jail.

20           By order dated November 23, 2020, plaintiff was directed to file an amended complaint

21   and warned that failure to file an amended complaint would result in a recommendation that this

22   action be dismissed. (ECF No. 12.) Those thirty days have passed, and plaintiff has not filed an

23   amended complaint, requested additional time to file an amended complaint, or otherwise

24   responded to the court’s order. Therefore, the court will recommend that this action be dismissed

25   for failure to prosecute and failure to comply with court orders.

26           Accordingly, the Clerk of the Court is ORDERED to randomly assign this action to a

27   district judge.

28   ////
                                                        1
      Case 2:19-cv-00735-TLN-DB Document 14 Filed 02/08/21 Page 2 of 2


 1             IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

 2   Local Rule 110; Fed. R. Civ. P. 41(b).

 3             These findings and recommendations are submitted to the United States District Judge

 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 5   being served with these findings and recommendations, plaintiff may file written objections with

 6   the court and serve a copy on all parties. Such a document should be captioned

 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 8   failure to file objections within the specified time may waive the right to appeal the District

 9   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

10   Dated: February 5, 2021

11

12

13

14

15

16

17

18

19

20
     DB:12
21   DB:1/Orders/Prisoner/Civil.Rights/dai0735.f&rs

22

23

24

25

26
27

28
                                                        2
